                     Case 19-50680                          Doc 103         Filed 10/08/20                      Entered 10/08/20 15:48:22                                Page 1 of 19
~   Connccti&.11 Local Fom1 Chapter 13 Plan

                                                            UNITED STATES BANKRUPTCY COURT
                                                                DISTRICT OF CONNECTICUT

    Fill in this information to identify your case:

    Debtor 1*             I 0,4/Jli3L                   ITl-Jo1n1 51
                           First Name      Middle Name Last Name
                          Social Security Number: XXX - XX -[]~[]2:J
                                (Enter only last 4 digits)
                                                                                                                                                                        CHAPTER 13 PLAN

    Debtor 2 *
     Sp,,use. if filing
                          . _ _ I_   _   ___,J          . . _ _ _ I-   -   ~




                              First Name                Middle Name                Last Name
                          Social Security Number: XXX - XX -
                                (Enter only last 4 digits)
                                                                                      DD DD
    Case number
     (I fkno,1 n)
                              Ii9- So6 c.3C) I
    'For purposes of this Chapter 13 Plan, "Debtor" means "Debtors" ,1hcre applicable.

     D                        Original Plan

     D     CJ Amended Plan (Indicate 1st, 2nd, etc.)                                                      ECF No. of prior plan [--------------------]

    JZl ~T!fij° tvfodified Plan (Indicate 1st 2nd, etc.)                                                  ECF No. of prior plan

    Amended Plan: Only complete this section if this is an amended plan before confirmation.
    Sections of the Plan that have been amended (list):
                          Plan Section(s)                              Amendment(s) (Describe)

                          c . ,z3.. .1
                                 .
                                                                   II $0 x CJ,1,Ji!c:::~ 6.i:>                                                                  ,
                                                                                                                                                                                        ---


                                                                                                                                                                                        !
                          I
                                                       ..
                                                                   I                                                                                                                    I
                                                                   II .::);Z {7 i.~~I~ o;.;c /J? ,:,.,111 ,. ~. ' r
                                         ~,~7
                                                  u/                                                                                                        ·
                          I
                                         t,_.                                                              I    '              i,•- _.f...••       _. ~.J
                                                                                                                                                                                        I
    If your plan amendment affects all creditors of a certain class (secured, priority or unsecured non-priority)
    check each class of creditors affected. If the changes above affect only individual creditors, list each belov,'.
                 All Creditors (check all that apply):
                          D   secured
                          D   priority
                          @· unsecured, non-priority
                D         The amendment affects individual creditors. List each below.
                          Creditor Name(s)                                      Proof of Claim Number                                                   Type of Claim
                                                                                                 . -- -
                          I                                                 I            , ...
                                                                                          --·' ~-.,,      ~     ~··-~-
                                                                                                                                               I I                                  I
                          I
                          I                                                 I               ' -,
                                                                                            -
                                                                                                          .r-            J
                                                                                                                             :- !_jJ J:-il                                          I
                          I                                                 I                                                                  I
                                                                                                                                               .,.
                                                                                                                                                        l                           I
    Modified Plan: Only complete this section if this is a modified ~n ~ftef~onfimrntion.
    Sections of the Plan that have been modified (list):
             Case 19-50680        Doc 103    Filed 10/08/20             Entered 10/08/20 15:48:22       Page 2 of 19
              Plan Section(s)         Modification(s) (Describe)

              I                      II                                                                                  I
                                     II                                                                                  I
               I                     II                                                                                  I
If your plan modification affects all creditors of a certain class (secured, priority or unsecured non-priority)
check each class of creditors affected. If the changes above affect only individual creditors, list each below.
          All Creditors ( check all that apply):
              D secured
              D priority
              D unsecured, non-priority
          D The modification affects indi\'idual creditors. List each belo\v.
               Creditor Name(s)                 Proof of Claim Number                  Type of Claim

               I                               II                                    II                                  I
               I                               I:                                    II                                  I
               I                               I!                                    II                                  I
I.                                                        NOTICES
           To Debtors:   Plans that do not comply with local rules and judicial rulings may not be confirmable.
                         All plans, amended plans and modified plans shall be served upon all creditors by the
                         Debtor and a certificate of service shall be filed with the Clerk.

                         ''Collateral" as used in this Chapter 13 Plan means the property securing a claim.

                         If the Debtor intends to determine the secured status of a claim pursuant to 11 U.S.C. §
                         506, or if the Debtor intends to avoid the fixing of a lien that impairs the Debtor's
                         exemption pursuant to 11 U.S.C. § 522(0, then the Debtor must clo two things: (1)
                         indicate the Debtor's intention in this Chapter 13 Plan in the space below; and (2) file a
                         separate motion pursuant to 11 U.S.C. § 506 or 11 U.S.C. § 522(f) following the
                         Contested Matter Procedure or local rules adopted after December 1, 2017. If a separate
                         motion is not filed then the Debtor will not be entitled to relief pursuant to 11 U.S.C. §
                         506 or 11 U.S.C. § 522(f).

                         The Debtor must check the appropriate box (Included or Not Included) in the chart
                         below. If an item is checked as "Not Included," or if both boxes are checked, the
                         provision will be ineffective if later set out in this Chapter 13 Plan.

     The valuation of a secured claim pursuant to I I U.S.C. § 506, set out in
                                                                                                              Not
     Section 3.2, which may result in a partial payment or no payment at all to
     the secured creditor.
                                                                                        ~·   Included
                                                                                                         •    Included
     Avoidance of a judicial lien or nonpossessory, nonpurchase-money security                                Not
     interest pursuant to 11 U.S.C. § 522(f), set out in Section 3.3.                  •     Included
                                                                                                        ¥     Included
     Assumption or rejection of executory contracts or unexpired leases pursuant                              Not
     to 11 U.S.C. § 365, set out in Section VI.                                        •     Included   ,~-
                                                                                                              Included



                                                        Page 2 of I 7
         Case 19-50680       Doc 103     Filed 10/08/20             Entered 10/08/20 15:48:22      Page 3 of 19
       To Creditors: Your rights may be affected by this Chapter 13 Plan. You must file a timely proof of
                     claim in order to be paid. See Fed.R.Bankr.P. 3002. Your claim may be modified or
                     eliminated. You should read this Chapter 13 Plan carefully and discuss it \Vith your
                     attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
                     wish to consult one.

                     If you oppose the Chapter 13 Plan's treatment of your claim or any provision of this
                     Chapter 13 Plan, you or your attorney must file an objection to confirmation no later
                     than 7 days before the date set for confirmation of the Chapter 13 Plan, unless
                     otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this
                     Chapter 13 Plan without fu1iher notice if no objection to confirmation is filed. See
                     Fed.R.Bankr.P. 3015.

                      This Chapter 13 Plan does not allow claims. The fact that your claim is classified in this
                      Chapter 13 Plan does not mean that you will receive payment.

       To All         The Chapter 13 Plan contains no non-standard provisions other than those set out in
       Parties:       Section VII. The Debtor must check one box in the chart below indicating whether any
                      non-standard provision is Included or Not Included in Section VII of this Chapter 13
                      Plan.

                                                                                                          Not
 Non-standard provisions, set out in Section VJI.
                                                                                    •   Included    ·M:   Included

Il.                                 PLAN PAYMENTS AND LENGTH OF PLAN

       The Debtor shall submit all or such portion of future earnings or other future income of the Debtor to
       the supervision and control of the Chapter 13 Standing Trustee as is necessary for the execution of this
       Chapter 13 Plan as required by 11 U.S.C. § 1322(a)( 1). Payments by the Debtor will be made as set
       forth in this Section II.
       2.1 Payments to Chapter 13 Standing Trustee.
           The Debtor will make payments to the Chapter 13 Standing Trustee as follows:

            s! 4oit1       I perj /17O/vFi..J               I for I ?4 \ months.
            $(             I perl                           I for I    Imonths.
            si             j perl                           I for I .  I months.
                                                                            C



           If fewer than 60 months of payments are specified, additional monthly payments may be made to
           the extent necessary to make the payments to creditors specified in this Chapter 13 Plan.

       2.2 Source of Payments to the Chapter 13 Standing Trustee.




                                                    Page 3 of I 7
 Case 19-50680      Doc 103      Filed 10/08/20        Entered 10/08/20 15:48:22        Page 4 of 19
   Check all that apply.
   D   The Debtor will make payments pursuant to a payroll deduction order.
   Fill in employer information for payroll deduction:

   Employer Name:

   Employer Address:




   Employee Identification No:

                                 (Note: Redact SSN so only last 4 digits appear)

   D The Debtor will make payments directly to the Chapter       13 Standing Trustee at the following
       address (include case number on payment):
              Robe1ia Napolitano, Chapter 13 Standing Trustee
              PO Box 610
              Memphis, TN 38101-0610
2.3 Income Tax Refunds.
  Check one.
  RThe Debtor will retain any income tax refunds received during the plan term. Note the Chapter
     13 Standing Trustee may reduce the Debtor's deduction for payment of taxes in calculating
    disposable income if this option is selected.
  D The Debtor will supply the Chapter 13 Standing Trustee with a copy of each income tax return
    filed during the plan term within 14 days after filing the return and will turn over to the
    Chapter 13 Standing Trustee all income tax refunds received during the Chapter 13 Plan term.
  D The Debtor \Yill treat income tax refunds as follo\YS:



2.4 Additional Payments.
   Check one.
   ti None. ff "None" is checkecf, the rest of this subpart need not be completed or reproduced.
   [] The Debtor will make additional payment(s) to the Chapter 13 Standing Trustee from other
      sources, as specified below. Describe the source, estimated amount, and date of each anticipated
      payment.

               Source:     I              I !'.:;aunt$: I                 I Date
                                                                                    I
                Source: I                                                 I Date
                                          I !~;aunt$: I                             I
               Source:     I              I !~;aunt$: I                   I Date
                                                                                    I


                                           Page -l of 17
          Case 19-50680       Doc 103      Filed 10/08/20             Entered 10/08/20 15:48:22           Page 5 of 19
       2.5 Estimated Total Pavments.
           The estimated total payments to be made by the Debtor under this Chapter 13 Plan to the Chapter
           13 Standing Trustee is:

           s I &,, o , z .>°?
       2.6 Order of Pavments to Creditors by the Chapter 13 Standing Trustee
           Payments by the Chapter 13 Standing Trustee to classes of claims shall be made in the fol!mving
           order:



           The Chapter 13 Standing Trustee shall make payments from the funds received from the Debtor
           pursuant to this Chapter 13 Plan until satisfaction of all costs of administration, all claims entitled
           to priority under 11 U.S.C. § 507, the present value of all allowed secured claims, and payments to
           unsecured creditors as provided in this Chapter 13 Plan.

ID.                                   TREATMENT OF SECURED CLAIMS

      3.1 Secured Claims That \Viii Not Be Modified.
           Secured claims that ,vill not be subject to a valuation motion pursuant to 11 U.S.C. § 506, or to
           avoidance pursuant to 11 U.S.C. § 522(f), shall be described in this section. Check all that apply.
           D   None. If "None·· is checked, the rest of this subpart need 110/ be completed or reproduced.
          g'There are secured claims treated in this Chapter 13 Plan that are not going to be modified.
           ~Arrears payments (Cure) will be disbursed by the Chapter 13 Standing Trustee and regular
             payments (l\faintain) \Yill be disbursed by the Debtor, as specified below.


       I. Creditor:                                                   /) (/'Jc:;
                                                                     /7
      Last 4 Digits of (]
      Account No.:
                            f]J   rn (Q]    Check one of the following:

                                                [2LArrearage on Petition Date:           ~f'°O. n ~
                                                D   Balance on Arrearage Date:           J z. (J S-cJ g . .-1- &
                                                                                             /./
                                                                                                      I

                                            Interest Rate on Balance:                                         . c-   (,/
                                                                                                          I     j.   k.:

                                            Regular Payment (Maintain) by Debtor:*J                5YC. ( J7 !             /month

      D Real Property
          • Principal Residence                                       Check below regarding real property taxes and
          • Other (describe)                                          msurance:
           - - - - - - - - - - - - - - - - ~ D Mortgage payments include escrow for:
                                               D Real estate taxes
          Address of Collateral:               D Homeowners Insurance
                                             D Debtor pays directly for:
                                               D Real estate taxes
                                               D Homeowners Insurance
      _gf Personal Property/Vehicle

                                                     Pa~e 5 of I 7
    Case 19-50680           Doc 103   Filed 10/08/20             Entered 10/08/20 15:48:22              Page 6 of 19
    Description of Collateral (include first digit and last four digits of        I] - 0    ~         @I [1]
    VIN# for any vehicle):

       I ·z c;o          G 1n c··        ,:__I l,.,,/c-u/✓        x   L
    *Note: Amounts set forth in this section are estimates subject to reasonable adjustment.
2. Creditor:     j                                                                                                           /
                 ~----------------------------------'
Last 4 Digits of
Account No.:         ••••             Check one of the following:

                                           D Arrearage on Petition Date:            j                                    /
                                                                                    '-------------'
                                           D   Balance on Arrearage Date:           I                                    j
                                                                                    ~-----------'
                                       Interest Rate on Balance:                             j                               I
                                                                                             ~--_-__:-_-_-_-_-_-_---~
                                                                                        ,-----


                                       Regular Payment (Maintain) by Debtor:* I                                    /month
                                                                                        ~----~
D Real Property
    • Principal Residence                                        Check below regarding real property taxes and
    • Other (describe)                                           111surance:
                               D Mortgage payments include escrow for:
      I                          D Real estate taxes
     Address of Col lateral:     D Homeowners Insurance
    /                        j D Debtor pays directly for:
    ~-----------------~          D Real estate taxes
                                 D Homeowners Insurance
D Personal     Property/Vehicle
    Description of Collateral (include first digit and last four digits of        D -D D D D
    VIN# for any vehicle):

       I                                                                                                          ___J
    *Note: Amounts set forth in this section are estimates subject to reasonable adjustment.

3. Creditor:     /                                                                                                           /
                 L..-----------------------------------'
Last 4 Digits of     DDDD              Check one of the follo\ving:
Account No.:
                                           D   Arrearage on Petition Date:          )                                    j
                                                                                    ~-----------'
                                           D    Balance on Arrearage Date:          j
                                                                                    ~-----------'
                                       Interest Rate on Balance:
                                                                                        ,-----
                                                                                                 I
                                                                                                 ~-  -_-_-_-_-_-_-_-_------'I
                                       Regular Payment (Maintain) by Debtor:*)                                     /month
                                                                                        ~-------'
D   Real Property
    • Principal Residence                                        Check below regarding real property taxes and
                                                                 insurance:
    OOther (describe)
                                                                 D Mortgage payments include escrow for:
      I'-------------------~I                                         D Real estate taxes
                                                                      D Homeowners Insurance

                                                  Page 6 of 17
   Case 19-50680       Doc 103      Filed 10/08/20            Entered 10/08/20 15:48:22     Page 7 of 19
   Address of Collateral:
   ~ -----------------~
                                                              D Debtor pays directly for:
                                                                D Real estate taxes
                                                                D Homeowners Insurance

D Personal PropertyN ehicle
   Description of Collateral (include first digit and last four digits of      D-D DD D
   VIN# for any vehicle):


   *Note: Amounts set forth in this section are estimates subject to reasonable adjustment.
   Unless otherwise ordered by the Comi, the amounts listed on a proof of claim filed before the filing
   deadline under Fed.R.Bankr.P. 3002(c) control over any contrary amounts listed above as to the
   current installment payment and arrearage. In the absence of a contrary, timely filed proof of claim,
   the amounts stated above are controlling. Ifrelief from the automatic stay is ordered as to any item
   of Collateral listed in this Section, then, unless otherwise ordered by the Court, all payments under
   this paragraph by the Chapter 13 Standing Trustee as to that Collateral will cease, and all secured
   claims based on that Collateral will no longer be treated by this Chapter 13 Plan.
    The Debtor shall pay current real property taxes, personal property taxes, and insurance for property
    (Collateral) to be retained prior to and after confirmation of any Chapter 13 Plan.
3.2. Secured Claims Subject to Valuation Motion.
   ,§' None. ff "None .. is checked, the rest of this subpart need he completed or reproduced.
                                                                        1101

   D   The Debtor intends to seek an order of the Bankruptcy Court valuing a claim pursuant to 11
       U.S.C. § 506.
   Secured Claims that arc Subject to a Separate Motion or Adnrsarv Proceeding Based on
   Valuation.
   Valuations under 11 U.S.C. § 506 may be sought to determine how a secured creditor's claim will
   be treated in a chapter 13 plan. This Chapter 13 Plan does not value claims. To value a claim
   pursuant 11 U.S.C. § 506, the Debtor must file and serve a separate motion pursuant to
   Fed.R.Bankr.P. 3012, 7004 and 9014(b). Any other form of relief sought by a debtor, including a
   determination of the extent, validity, and/or priority of a secured creditor's lien, must be determined
   in an adversary proceeding pursuant to Fed.R.Bankr.P. 7001.

   The information provided below is for information purposes only, and the Debtor's valuation stated
   herein is subject to change, without the need to modify this Chapter 13 Plan, based on the
   resolution of any motion or adversary proceeding on valuation. The amount of the creditor's claim
   in excess of the valuation determined by the Court for the Collateral shall be treated with other
   general unsecured claims and paid pro rata provided that the creditor timely files a proof of claim.

   The Debtor intends to file a motion requesting that the Court determine the value of the secured
   claims listed below. For each non-governmental secured claim listed below, the Debtor states that
   the value of the secured claim should be as set out below. For secured claims of governmental
   units, unless otherwise ordered by the Collli, the value of a secured claim listed in a proof of claim
   controls over any contrary amount listed below. For each listed claim, the value of the secured
   claim as determined by the Comi will be paid in full with interest at the rate stated below, upon an
   order of the Court on the Debtor's Motion.

    The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an
    unsecured claim under Section V of this Chapter 13 Plan. If the amount of a creditor's secured


                                               Pa~e 7 of 17
        Case 19-50680        Doc 103       Filed 10/08/20          Entered 10/08/20 15:48:22          Page 8 of 19
        claim is listed below as having no value, the creditor's allO\ved claim will be treated in its entirety
        as an unsecured claim under Section V of this Chapter 13 Plan. Unless otherwise ordered by the
        Court, the amount of the creditor's total claim listed on the proof of claim controls over any
        contrary amounts listed in this paragraph.                                              •
        The holder of any claim listed below will retain the lien on the Collateral of the Debtor or the
        estate(s) until the earlier of:
         (a) payment of the underlying debt determined under non bankruptcy law, or
         (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate.
        1. Real Property:     ~NONE
1. Creditor:                             Creditor's Total Claim Amount:                Proposed Secured Claim
                                                                                              Amount
I                                   11                                        I Total Secured Claim to be treated
Last 4 Digits of
Account No.:
Real Property
                    ••••               I
                                         Value of Collateral:

                                                                              11
                                                                                   in this Cha12ter 13 Plan:

                                                                                                                           I
• Principal Residence                    Secured Portion of Creditor's             If claim is for taxes, list principal
                                         Lien:                                     amount of tax:
OOther (describe)

                                     II
                                                                            -7 I                                           I
    r
Address of Collateral:                   Unsecured Portion of Creditor's

I
                                     \(aim':
                                                                              I
                                       Interest Rate:   j               I
                                       Check below regarding real
                                       property taxes and insurance:
                                       D Mortgage payments include
                                          escrow for:
                                           D Real estate taxes
                                           D Homeowners Insurance
                                       D Debtor pays directly for:
                                           D Real estate taxes
                                           D Homemvners Insurance
                                       *Unsecured portion will be treated
                                       in Section IV or V, as appropriate.
2. Creditor:                             Creditor's Total Claim Amount:                Proposed Secured Claim
                                                                                              Amount
I                                   II                                        I Total Secured Claim to be treated
Last 4 Digits of
Account No.:
Real Property
                    ••••               I
                                         Value of Collateral:

                                                                              11
                                                                                   in this Cha2ter 13 Plan:

                                                                                                                           I
• Principal Residence                    Secured Po11ion of Creditor's             If claim is for taxes, list principal
• Other (describe)                       Lien:                                     amount of tax:
                                       I                                      II                                           I

                                                    Page S of Ii
        Case 19-50680    Doc 103     Filed 10/08/20            Entered 10/08/20 15:48:22         Page 9 of 19
    /                           I
                            Unsecured Portion of Creditor's
    ~ - - - - - - - - - - ~ claim*:
(ddress of Collateral:          )   )r-----::::::::~,----.
~ - - - - - - - - - - - ~ Interest Rate:           I                 J
                                                                           1




                                    Check below regarding real
                                    property taxes and insurance:
                                    D Mortgage payments include
                                       escrow for:
                                        D Real estate taxes
                                        D Homeowners Insurance
                                    D Debtor pays directly for:
                                      D Real estate taxes
                                      D Homeowners Insurance
                                    *Unsecured portion will be treated
                                    in Section IV or V, as appropriate.


3. Creditor:                        Creditor's Total Claim Amount:                 Proposed Secured Claim
)                              11                                  Amount  j
~ - - - - - - - - - - - ~ ~ - - - - - - - - - - - - ~ Total Secured Claim to be treated
Last 4 Digits of  DDDD    Value of Collateral:        in this Chapter 13 Plan:
Account No.:
Real Property                       '~----------'11~_ _______,j
• Principal Residence               Secured Portion of Creditor's              If claim is for taxes. list principal
OOther (describe)                   Lien:                                      amount of tax:
    I
    '------------~
                                11~--~ll~-------·1
                                    Unsecured Portion of Creditor's
Address of Collateral:
                                    claim*:
I'-------------' I~--------~----!
                                1




                                    Interest Rate: \~ - - - ~I
                                    Check below regarding real
                                    property taxes and insurance:
                                    D Mortgage payments include
                                       escrow for:
                                        D Real estate taxes
                                        D Homeowners Insurance
                                    D Debtor pays directly for:
                                      D Real estate taxes
                                      D Homeowners Insurance
                                    *Unsecured portion will be treated
                                    in Section IV or V, as appropriate.
        2. Vehicles:     •   NONE



                                                Page 9 of 17
        Case 19-50680     Doc 103       Filed 10/08/20 Entered 10/08/20 15:48:22 Page 10 of
1. Creditor:                                         19
                                     Value of Collateral:                     Payment

                                 I                                          I Total  Secured CJ.aim to be treated
                                                                              in this Cha2ter 13 Plan:
Last 4 Digits of
Account No.:       ••••              Value of Creditor's Lien:
                                                                            I   I                                           I
Check one belo\v:                                                               If claim is for taxes, list principal
0 Claim incurred 910 days or         Interest Rate: j                  I        amount of tax:
  more pre-petition
O Claim incurred less than 910
                                     Description of Collateral (include
                                     first digit and last four digits of
                                                                                I                                           I
  days pre-petition
                                     VIN# for any vehicle):

                                                •-••••
                                     I                                      I
2. Credi tor:                        Value of Collateral:                                        Pavment

I                                II                                         I Total  Secured Claim to be treated
                                                                              in this Charter 13 Plan:
Last 4 Digits of
Account No.:       ••••              Value of Creditor's Lien:

                                     I
                                                                                I                                           I
Check one below:                                                            I I r c1aim · ror taxes, r1st pnnc1pa
                                                                                     · 1s                   · · 1
0 Claim incurred 91 0 days or        Interest Rate: j                  I        amount of tax:
  more pre-petition
                                     Description of Collateral (include
O Claim incurred less than 910       first digit and last four digits of
                                                                                I                                           I
                                            ~                      ~

  days pre-petition
                                     VIN# for any vehicle):

                                                •-••••
                                     I                                      I
3. Creditor:                         Value of Collateral:                                        Payment

I                                    [___                                  _J   Total Secured Claim to be treated
                                                                                in this Charter 13 Plan:
Last 4 Digits of
Account No.:       ••••              Value of Creditor's Lien:

                                     I
                                                                                I                                           I
Check one below:                                                                    If claim is for taxes, list principal
0 C !aim incurred 910 days or        Interest Rate:   I                I            amount of tax:
  more pre-petition
                                     Description of Collateral (include
O Claim incurred less than 910       first digit and last four digits of
                                                                                I                                           I
  days pre-petition
                                     VIN# for any vehicle):

                                                •-••••
                                     I
       3. Personal Property:     ~ONE




                                                  PJ:;c 10 of 17
         Case 19-50680       Doc 103     Filed 10/08/20             Entered 10/08/20 15:48:22                   Page 11 of
1. Creditor:                                         19
                                     Value of Collateral:                                               Pavment
j                                  j I                             j Total Secured Claim to be treated
' - - - - - - - - - - - - - - - - ' ~ - - - - - - - - - - - - - - ' in this Chapter 13 Plan:
    t4
LaS Digits of
Account No.:
                     DDDD            !Value of Creditor's Lien:    I\
                                                                     .
                                                                                                       j
                                                                                                       .

Check one below:                    ~ - - - - - - - - - -- ~                               If claim is for taxes, list principal
D Claim incurred one (I) year        Interest Rate:\~----~·1                               amount of tax:
  or more pre-petition.
D Claim incurred less than one
                                    D_es_c_r_ip_t_io_n_o_f_C_o_1_1a_1_er_a_1:_ _ _~I                                               I
  (I) year post-petition.           I                                                 I
2. Creditor:                         Value of Collateral:                                               Pavment
/                                  \ j                             ) Total Secured Claim to be treated
' - - - - - - - - - - - - - - - - ' ~ - - - - - - - - - - - - - - ' in this Chapter 13 Plan:
LaS t 4 Digits of
Account No.:
                     DDDD              value of Creditor's Lien:   j \
                                                                     .
                                                                                                       \
                                                                                                       .
                                    1

Check one below:                    ' - - - - - - - - - - - - -_                 ___,      If claim is for taxes, list principal
D Claim incurred one ( 1) year
  or more pre-petition.
D Claim incurred less than one
  ( 1) year post-petition.
3. Creditor:
                                    ,,----------,,
                                    Interest Rate:~'----~·1
                                    Description of Collateral:



                                     Value of Collateral:
                                                                                          I
                                                                                           amount of tax:




                                                                                                        Pavmcnt
                                                                                                                                   I



                     DDDD
J_ _ _ _ _ _ _ _ _ _ _ _ _

Last 4 Di.2:its of
                                 ~I '~-----------~' Tota~thisSecured Claim to be treated
                                                              Chapter 13 Plan:             Ill
          -                          Value of Creditor's Lien:                            J                                        j
Account No.:                        j                                                 I
Check one below:                                                                           If claim is for taxes, list principal
D Claim incurred one ( 1) year          Interest Rate:\~  ----~I                           amount of tax:
  or more pre-petition.             D_es_c_r_ip_t_io_n_o_f_C_o_1_1a_t_e1_·a_I:_ _ _   ~J                                           j
D Claim incurred less than one
  ( 1) year post-petition.          I                                                 I
  3.3 Secured Claims Subject To Avoidance (11 U.S.C. § 522(D1
      ,&_None.ff "None" is checked, the rest of this subpart need 1101 be comp!etecl or reproduced.
       D The Debtor is seeking to avoid the fixing of judicial liens pursuant to 11 U .S.C. § 522(£).
         Judicial liens or nonpossessory, nonpurchase money security interests securing the claims may
         be a\'oided to the extent that they impair the exemptions under 11 U.S.C. § 522(£) as listed
         below. A separate motion must be filed and served pursuant to Fed.R.Bankr.P. 7004 and
         applicable local rules.
      To avoid liens pursuant to 11 U .S.C. § 522(£), the Debtor must file and serve a separate motion on
      the affected creditor(s) pursuant to Fed.R.Bankr.P. 3012, 7004 and 9014(6). The Debtor may at a
      later date seek to avoid a judicial lien held by a creditor not listed below. The details below are
      provided for informational purposes only, and are subject to change, without the need to modify this
      Chapter 13 Plan, based on the resolution of the Debtor's motion to avoid lien. The amount of the
      creditor's avoided lien, if any, shall be treated with other general unsecured claims and paid pro rctta
      provided that the creditor timely files a proof of claim. The amount of the judicial lien or security
      interest that is avoided will be treated as an unsecured claim in Section IV or Vas applicable, to the
      extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be


                                                    Page 11 of 17
           Case 19-50680      Doc 103      Filed 10/08/20        Entered 10/08/20 15:48:22       Page 12 of
    paid in full as a secured claim under this Chapter1913 Plan. See, 11 U.S. C. § S22( f) and
    Fed.R.Bankr.P. 4003(d). The Debtor discloses the intention to avoid liens held by the following
    creditors.

1. Creditor:
I                                                    I
                                                         Collateral:                                        I
Last 4 Digits of Account No.:     DD DD                  Basis for
                                                         exemption:
Total Amount of
                                                         Amount of exemption that
Creditor's Claim:       I                            I could be claimed:                 I                I
                                                         Amount of Claim to be treated
                                                         as unsecured claim:             I                  I
2. Creditor:                                             Collateral:
I
Last 4 Digits of Account No.:     DODD                   Basis for
                                                         exemption:
Total Amount of
                                                         Amount of exemption that
Creditor's Claim:       I                            I could be claimed:                 I                I
                                                         Amount of Claim to be treated
                                                         as unsecured claim:             I                    I
3. Creditor:                                             Collateral:
I                                                    I
Last 4 Digits of Account No.:     DODD                   Basis for
                                                         exemption:
Total Amount of
Creditor's Claim:       I                           ]    Amount of exemption that
                                                         could be claimed:
                                                                                         I                I
                                                         Amount of Claim to be treated
                                                         as unsecured claim:             I                    I
3.4 Surrender of Collateral.
    ~ None. {("None" is checked, the rest r~flhis subpart need not be completed or reproduced
    D      The Debtor elects to surrender to each creditor listed below the Collateral identified.
    D      Upon the entry of an order confirming this Chapter 13 Plan, pursuant to 11 U.S.C. § 1327(6)
           and Fed.R.Bankr.P. 3015(g)(2), the Debtor requests that the stay of an act against property of
           the estate provided in 11 U.S.C. §§ 362(a) and 130l(a) be terminated as to the Collateral
           surrendered to each creditor listed below pursuant to this Chapter 13 Plan.

           Name of Creditor           Last 4 Di£its of Account Description of Collateral (Address. Vehicle.
                                      No.                      etc.)                      ·

      I.                                  ••••
                                                 Pase 12 of 17
             Case 19-50680        Doc 103 Filed 10/08/20 Entered 10/08/20 15:48:22 Page 13 of
                                                           19
                                        Last 4 Di Qi ts of Account Description of Collateral (Address. Vehicle.
                 Name of Creditor

            2. . - - - - - - - -
                                        No.
                                              • • • • ,--------    etc.)



            3.
                                              ••••
IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in I I U.S.C. § 507 and 11 U.S.C. § 1322(a)(4)]

       4.1 .Applicability Of Post-Petition Interest.
          The Chapter 13 Standing Trustee's fees and all allowed priority claims, including domestic support
          obligations other than those treated in Section 4.4, will be paid in full without pgst-petition interest.
          If the court determines the Debtor is solwnt or is to be treated as solvent under this Chapter 13 Plan,
          the Court may order post-petition interest be paid on claims.
          If this Chapter 13 Plan proposes to pay post-petition interest on priority claims because the Debtor is
          being treated as if he or she ,vere solvent, then interest shall be paid, if applicable, as follow-s: 18%
          interest per annum to creditors holding priority and general unsecured, municipal tax claims; 12%
          interest per annum to the State of Connecticut Department of Revenue Service's priority and general
          unsecured state tax claims; and, _ _ % interest per annum to the Internal Revenue Service's
          priority and general unsecured federal tax claims.
       4.2 Trustee's Fees.
          The Chapter 13 Standing Trustee's fees are governed by statute and may change during the course of
          the case but are estimated to be 10% of plan payments.

       4.3 Administrative Attorney's Fees.           •   PRO BONO     k//J-
          Total Fees:              Total Expenses:           Paid Prior to Confirmation: Balance Due:



          Total Allowance Sought:                        (Fees and Expenses)
                                        '----------~
          Payable                         [Check one] 0 Through this Chapter 13 Plan
                                                      0 Outside of this Chapter 13 Plan

          Pavable                            [Check one]       O Through this Chapter 13 Plan
                                                               0 Outside of this Chapter   13 Plan

          Payable                            [Check one]       D Through this Chapter 13 Plan
                                                               D Outside of this Chapter 13 Plan
          Attorneys shall lile applications for allc)\\ance of compensation and reimbursement of expenses
          pursuant to 11 U.S.C. ~ 330 ;r the total nll()\\"ance sought exceeds $-1-.000.00 before conftrnrntion of
          this Clwpter 13 Plan. The Court \\ill consider alkl\\ancc of compensation and reimbursement of
          expenses \\ithout such an application if the total allo\\ance sought equals or is less than $4.000.00.

       4A Domestic Support Obligation(s).
         ~None.ff "None,. is checked. the rest of this subpart need not be completed or reproduced.
      Case 19-50680       Doc 103      Filed 10/08/20      Entered 10/08/20 15:48:22    Page 14 of
                                                  19
   The al!o,ved priority claims listed below are based on domestic supp01i obligations,
   including domestic support obligations that have been assigned to or are owed to a
   governmental unit and will be paid less than the full amount of the claim under 11 U.S.C.
   § 1322(a)(4).
   D    There are domestic support obligations.
   If this Chapter 13 Plan proposes less than full payment of a domestic support obligation then
   payments in this section shall be for a term of 60 months. See, 11 U.S.C. § 1322(a)(4). If the Debtor
   has domestic support obligations, use only the initials of minor children and do not list confidential
   information.

   1. Name of Creditor:    I                                                                         I
   Proof of Claim Number:      I                   I
  D    Current and paid outside of this Chapter 13 Plan.

  D    Not Current, and to be paid under this Plan as follo,,·s:

   2. Name of Creditor:    I                                                                         I
   Proof of Claim Number:      I                   I
  D    Current and paid outside of this Chapter 13 Plan.

  D    Not Current, and to be paid under this Plan as follo,,·s:

   3. Name of Creditor:    I                                                                         I
   Proof of Claim Number:      I                   I
  D    Current and paid outside of this Chapter 13 Plan.

  D    Not Current, and to be paid under this Plan as follo\\-s:

4.5 Prioritv Claims.
   ~None.fl '"None" is checked, the rest o_f this subpart need 1101 be completed or reproduce cl.
   This Chapter 13 Plan may provide for less than full payment of all claims entitled to priority under
   11 U.S.C.§ 507(a)(1)(b) only if the Chapter 13 Plan provides that all of the Debtor's projected
   disposable income for a 5-year period beginning on the date that the first payment is due under this
   Chapter 13 Plan will be applied to make payments under the Chapter 13 Plan. This Chapter 13 Plan
   treats claims entitled to priority pursuant to 11 U.S.C. § 507 and 11 U.S.C. § 1322(a)(4), as follows:

   I. Name of Creditor:

   Proof of Claim Number:

   Total Due:

   Amount of Principal Due:

   Amount of Interest Due:
   Interest to be Paid Through Chapter 13 Plan?        D Yes D No      Interest Rate:
             Case 19-50680      Doc 103     Filed 10/08/20           Entered 10/08/20 15:48:22             Page 15 of
                                                       19
         2. Name of Creditor:   I                                                                      I
         Proof of Claim Number:     I                    I
         Total Due:                     I                                 I
         Amount of Principal Due:       I                                 I
         Amount of Interest Due:        I                                 I
         Interest to be Paid Through Chapter 13 Plan?        D      Yes   • No   Interest Rate:
                                                                                                           I
         3. Name of Creditor:   I                                                                      I
         Proof of Claim Number: \                        I
         Total Due:                     I                                 I
         Amount of Principal Due:       I                                 I
         Amount ofinterest Due:         I                                 I
         Interest to be Paid Through Chapter 13 Plan?        D      Yes   • No   Interest Rate:

V.                    TREATMENT OF UNSECURED NON~PRIORITY CREDITORS

      5.1. Unsecured Non-Priority Claims, Dividend To Be Paid.
         D None. ff' "None··  ;s checked, the res/ cfth;s subpart need not be completed or reproduced
         Through this Chapter 13 Plan the Debtor proposes to pay the general unsecured creditors
         holding claims totaling:

                                              IF 8; o·'"J 2. .S-7 I
         a dividend of    ~_S-_:1-:_. _··. --~I I             Iowr a period of          [   z_    ,4           I months.
      If the Debtor is being treated as solvent under this Chapter 13 Plan (so that unsecured creditors receive
      l 00% of their claims plus interest), the interest rate to be paid to unsecured, non-tax claims is
      ~ % per annum.

VI.                      EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       ~one. If "None,. is checkecl, the rest of this section need not be completed or reproduced.
         D   The Debtor is seeking to assume or reject executory contracts or unexpired leases in this
             Plan pursuant to 11 U.S.C. § 365. The details of the executory contract and/or unexpired
             lease the Debtor is seeking to assume and/or reject is set forth below.
         D Assumed Contracts or Leases. The Debtor shall make current installment payments or
             lease payments as specified below, subject to any contrary Court order or rule. Arrearage
             payments will be disbursed by the Chapter 13 Standing Trustee pursuant to the
             confirmation order.




                                                   Page I 5 of Ii
           Case 19-50680          Doc 103     Filed 10/08/20          Entered 10/08/20 15:48:22              Page 16 of
           Name of Creditor          Description of Current Installment              Amount of            Treatment of
                                                        19
                                    Leased Property      Payment                   Arrearage to be       Arrearage (Refer
                                                                                                          to Other Plan
                                     or Executory                                       Paid
                                                                                                            Section if
                                       Contract                                                            Applicable)


       I                      111                    sl                     I s!                        11                I
        Proof of Claim
        Number:                                       To be paid by            To be disbursed
                                                      Debtor.                  by Trustee.
       I                      I
       I                      11                     sl                     I si                        11                I
        Proof of Claim
        Number:                                       To be paid by            To be disbursed
                                                      Debtor.                  by Trustee.
                              I
       I                      11                     sl                     I sJ                        11                I
        Proof of Claim
        Number:                                       To be paid by            To be disbursed
                                                      Debtor.                  by Trustee.
       I                      I
      D Rejected Contracts or Leases
                                                  Description of Leased Property or Estimated Claim to Be
                  Name of Creditor
                                                         Executory Contract          Treated in Section V



                                                                                              I                         I
                                                                                              I                           I
                                                                                          -   [-
                                                                                                                       ]
                                                                                                   --




       Notice of Proof of Claim Bar Date:
       The counter-party to a rejected contract or rejected lease shall file a proof of claim within thirty (30)
       days after entry of an order confirming this Chapter 13 Plan.

VII                                   NON-STANDARD PLAN PROVISIONS

      [0'.(None.   ff "None" is checked,      the rest of this section need not be completed or reproduced.

      Non-standard provisions must be set fo11h below, or in an attachment. A non-standard
      provision is a provision not otherwise included in the Local Form Chapter 13 Plan or
      deviating from it. Non-standard provisions set out elsewhere in this Chapter 13 Plan are void.




                                                      PJ~e 16 of Ii
             Case 19-50680         Doc 103              Filed 10/08/20        Entered 10/08/20 15:48:22   Page 17 of
                                                                   19
         PURSUANT TO 11 U.S.C. § 1327(b), PROPERTY OF THE ESTATE \VILL VEST
    IN THE DEBTOR UPON ENTRY OF AN ORDER CONFIRMING THIS CHAPTER 13 PLAN.

 I declare that the information set fo1ih in the foregoirig Chapter 13 Plan is true and correct and is sworn to
 under penalty of pe1jury. By signing and filing this document each Debtor certifies that the ,vording
 and order of the provisions in this Chapter 13 Plan are identical to those contained in the
 Connecticut Local Form Chapter 13 Plan and that this Chapter 13 Plan contains no non-standard
 provisio      ther than those set out in Section VII.
            J

                                                                  (Joint Debtor Signature)

 ]J/1/.J;i3L ·1. G(n,_f::;':Jc,~   / , 1...',r_·.)
                                   ~------+--~
     Debtor (Type Name)                              Date             Joint Debtor (Type Name)             Date



  Attorney with permission to                        Date
    sign on Debtor's behalf
[Note: Each attorney signature on this document is subject to Fed.R.Bankr.P. 9011.]




Note: An original document \\·ith the Debtor's inked signature must be maintained by Debtor's attorney.




                                                              Pag~ Ii of Ii
1/23/20)G                                                           CTB Live Database Area
                    Case 19-50680                Doc 103     Filed 10/08/20      Entered 10/08/20 15:48:22   Page 18 of
                                                                         19
                                                       19-50680 Daniel Thomas Guilfoile
                              Case type: bk Chapter: 13 Asset: Yes Vol: v Chief: Julie A. Manning
                                     Date filed: 05/ I 7/2019 Date of last filing: 0 I /2 I /2020
                                                 Debtor dismissed: 06/05/2019



                                                                      Creditors

                                                         ../
                                 Aquarion \Vjttr
                                 Attn: Pres· ent/Manager                   r?/" ,.,_
                                                                                   /
                                                                                            (9052155)
                                 Box 36 4                                  r ,              (er)
                                 Pory nd, ME 04104
                                 Capital One Auto Finance
                                 Attn: President/Manager                                    (9052154)
                                 7933 Preston Road                                          (er)
                                 Plano, TX 75024
                                 Capital One Auto Finance, a division of Capital On
                                 AIS Portfolio Services. LP
                                                                                            (9054493)
                                 Attn: Rejoy Nalkara
                                                                                            ( er)
                                 4515 N Santa Fe Ave. Dept. APS
                                 Oklahoma City. OK 73118

                                 Capital One Auto Finance, a division of Capital On
                                                                                            (9055046)
                                 P.O. Box 4360
                                                                                            (er)
                                 Houston, TX 772 I 0

                                 Ferris Development Group, LLC
                                 c-o Brian R. Charville                                     (9125865)
                                 325 Donald Lynch Blvd .. Ste. 200                          ( er)
                                 l\1arlborough, MAO 1752
                                 LVNV Funding, LLC
                                 Resurgent Capital Services                                 (9055 I 84)
                                 PO Box 10587                                               ( er)
                                 Greenville, SC 29603-0587

                                 MERRICK BANK
                                 Resurgent Capital Services                                 (9061769)
                                 PO Box I 0368                                              (er)
                                 Greenville, SC 29603-0368

                                 Ocwen Loan Servicing
                                 Attn: President/Manager                                    (9052152)
                                 1661 Worthington Road                                      ( er)
                                 West Palm Beach, FL 33409
                                 PHH Mortgage Services
                                 Attn: President/Manager                                    (9052153)
                                 I Mortgage Way                                             (er)
                                 Mt. Laurel, NJ 08054
                                 Town of Fairfield                                          (9052156)

1ttps //ecf. ctb. uscourts .gov/cgi-bin/CreditorO ry.pl?673679463439033-L_ 1_0-1                                          1/2
.1231202r.                                                                                   CTB Live Database Area 10/08/20 15:48:22
                    Case 19-50680                     Doc 103                         Filed 10/08/20      Entered                                                         Page 19 of
                                Tax Collector
                                                                                                   19
                                                                                                                                                              ( er)
                                Attn: President/Manager
                                611 Old Post Road
                                Fairfield, CT 06824

                                U.S. Bank National Association, as Trustee for Ass
                                c-o Linda St. Pierre, Esq.
                                                                                                                                                              (9107723)
                                McCalla Raymer Leibe11 Pierce, LLC
                                                                                                                                                              ( er)
                                50 Weston Street
                                Haiiford, CT 06120

                                United Illuminating
                                c-o Nair & Levin                                                                                                              (9052158)
                                707 Bloomfield Ave.                                                                                                           ( er)
                                Bloomfield, CT 06002

                                United Illuminating
                                Attn: President/Manager                                                                                                       (9052157)
                                PO Box 9230                                                                                                                   ( er)
                                Chelsea, MA 02150



                                   I --
                                    ...   -·······- -··---·····•-
                                                                            PACER Service Center
                                                                    ··-··-·--·••··------- ----- ·--·······--------· ·---··
                                                                                    Tnrnsaction
                                                                                      . ·····---
                                                                                             -
                                                                                                  Receipt
                                                                                                 -··· .. --                      .,



                                                                                         01123'2020 13:27:44
                                                     . "'··-·   -------         -- .. -·- ---····-·.              ·-- --·--····-·-- -
                                                                                                                                                    I
                                                                          ...                          --·-···-                            ..




                                                                r--,--------
                                   ~P_A_C_E_R--. nantucket0914:6054312:0 ~Ji~nt
                                    ~'.~~!11:·---···                                                               -· -~(..:.:..                _       _ -·- __
                                                                                                                       Search                       19-50680 Creditor
                                    Dc~cr:'.~Jt'.0~1:. ~'1:e<iil~r l~_ist -                                          . Criteria:                    T) pe: All

                                    13illablc                                                                                 . r--1~..-., - 0 - - - - -
                                                                                                                      ~.·os·t·:
                                                                                                                           •·
                                    l'agcs:                                                                           I'- v,,,        ..        .




 ps //ecf clb us courts .govlcgi-binlCreditorQry.pl?67367946343903 3-L_ 1_0-1                                                                                                          2/2
